*528Tbe opinion of tbe Court was delivered by
O’Neall, J.
Tbe sentence in tbis case appears to have been pronounced more than twenty years ago. Tbe defendant had been tried and convicted of a misdemeanor at the same Court at which tbe sentence was pronounced. He alleges now, that be bad never been arrested, nor bad entered into a recognizance for bis appearance. '
After such a lapse of time, it is in vain to say that neither tbe warrant, the certificate of arrest, nor tbe recognizance can be found: the law presumes omnia esse rite acta.
But in addition to this, tbe defendant has been served with á scire facias guare executio non: made default, and thereupon execution issued for tbe collection of tbe fine. Tbis would be enough to prevent bis present motion from receiving any favor from tbe Court.
In Sartell vs. Brailsford, 2 Bay, 333-8; after twelve years from final judgment tbe Court refused to set aside tbe proceedings and judgment, although tbe party alleged she was a feme covert at tbe execution of tbe bond on which tbe action was founded. That case founded on an alleged void instrument is certainly parallel to this, where, it is pretended tbe party was never arrested.
Tbe motion is dismissed.
Wardlaw, Withers, Whither, Glover and Muhro, JJ., concurred.

Motion dismissed